The writer of this opinion is unable to agree with the majority of the court that error obtained in the trial of the cause wherefore final judgment should be rendered by this court.
Under the pleadings, the issues are clearly made that recovery, if any, must be had by virtue of Section 6308-6, General Code.
The amended petition pleads in the alternative that the defendant was guilty of wilful or wanton misconduct, and the issues were made up by the answer of the defendant. The amended petition was not attacked as to the pleading in the alternative, and the evidence was submitted in accordance with the issues as defined in the amended petition and the answer of the defendant. *Page 371 
Therefore, the verdict of the jury in favor of the plaintiff must have been based either upon wilful misconduct, wanton misconduct, or both.
No prejudicial error intervened during the submission of the evidence and the charge of the court.
As in nearly all litigated matters, the evidence shows a conflict as to what actually happened. The jury understood plainly the import of the issues, the evidence, and the charge of the court. The jury showed its understanding rather conclusively by its answers to the three interrogatories submitted.
The majority of this court finds as a matter of law that neither wilful nor wanton misconduct obtained and, therefore, that final judgment must be rendered.
If we consider the evidence most favorable to plaintiff, which is the correct rule, the court acted properly when it denied the motion of the defendant for judgment at the close of the evidence of the plaintiff and at the end of all the evidence.
In consideration of the entire record, the cause was properly submitted to the jury, and the jury having found in favor of the plaintiff, judgment was, and should have been, rendered upon the verdict of the jury.
As I find no error of a prejudicial nature in any of the matters complained of, I believe the judgment of the Common Pleas Court should be affirmed and the cause remanded for execution. *Page 372